DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of a refrigerator in particular, the limitations: 
“wherein the controller turns off the water inflow valve and the water discharge valve in a hot water dispensing standby state and turns on the water inflow valve and the water discharge valve in a hot water dispensing process, wherein the controller determines whether preheating is necessary when a hot water dispensing command is input through the input and operates the heater to preheat the water within the hot water tank in a state in which the water inflow valve and the water discharge valve are closed when it is determined that the preheating is necessary, wherein the controller controls the flow rate adjustment valve on a basis of the temperature detected by the water inflow temperature sensor, the flow rate detected by the flow rate sensor, the temperature detected by the water discharge temperature sensor, and a predetermined target temperature, wherein the controller turns on the water inflow valve to dispense the hot water after the water discharge valve is turned on, and wherein, when the hot water dispensing is finished, the controller turns off the water discharge valve after turning off the water inflow valve” as recited in claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUN KAI MA/Primary Examiner, Art Unit 3763